DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 11/30/2021 have been entered.
Claims 1-3, 7-8, 11, 13, and 18-24 are currently pending.
Claims 1 has been amended
Claim Rejections - 35 USC § 102/103
Claims 1, 2, 20, and 22 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Berniard et al. (US 2020/0407143) as evidenced by US Plastics (NPL) and Chemeurope (NPL). 
Regarding Claim 1, 
Regarding Claim 2, Berniard teaches the metal of the metallized layer is aluminum. (Paragraph 0052).
Regarding Claim 20, Berniard teaches the article can be a pouch (Fig. 5). 
Regarding Claim 22, Berniard teaches the plastic layers can be corona treated. (Paragraph 0040). 
Claim Rejections - 35 USC § 103
Claims 1, 2, 13, 20 and 22 are rejected under 35 U.S.C. 103 for being unpatentable over Berniard et al. (US 2020/0407143) in view of US Plastics (NPL) and Chemeurope (NPL)
Regarding Claim 1, Berniard teaches an insulating bubble wrap (Fig. 2A) comprising a metallized LDPE polyethylene film layer with a first metallized side, a second non-metallized side and, inherently, a metal thickness (Fig. 2A, Item 230; Paragraph 0038-0039, 0052). Berniard teaches a LLDPE bubble film cap layer comprising a bubble side and a base side (Fig 2A, Item 220; Paragraph 0059), where the bubble side can be attached to the metallized LDPE along the second non-metallized side (Paragraph 0030), where the layers attached together by thermal lamination (heat bonding) (Paragraph 0033).   
Berniard does not specifically teach the density or melting point of the LDPE and the density of the LLDPE. 
US Plastics teach density of LDPE is 0.910 to 0.925 g/cc and the density of LLDPE is 0.910 to 0.940 g/cc.  Chemeurope teaches melting point of LDPE is 220 to 240 degrees F. This overlaps the claimed range of 221 to 239 degrees F. 
Regarding Claim 2, 
Regarding Claim 13, Berniard teaches the outer layer, metallized LDPE layer, has a thickness greater than 0.5 mil. (Paragraph 0049). This overlaps the claimed range of 0.80 to 0.90 mils. Berniard teaches the bubble layer can have a thickness of less than 0.5 inch. (Paragraph 0014). This overlaps the claimed range of 0.7 to 2.5 mils. 
Regarding Claim 20, Berniard teaches the article can be a pouch (Fig. 5). 
Regarding Claim 22, Berniard teaches the plastic layers can be corona treated. (Paragraph 0040). 

Claims 3, 7, 8 and 11 are rejected under 35 U.S.C 103 for being unpatentable over Berniard, US Plastics and Chemeruope as applied in Claim 1, in view of Platzer (NPL), Yangrong (NPL) and Kerry (NPL). 
Regarding Claims 3, 7 and 11, Berniard teaches LLDPE for the bubble film cap layer (Paragraph 0059) and LLDPE is inherently a copolymer of ethylene with an alpha-olefin and the alpha-olefin is typically butane, petene or hexene (Page 158 of Platzer).  
Berniard does not teach the chemical formula of the alpha-olefin. 
Yangrong teaches using hexene, an alpha olefin that overlaps the claimed alpha-olefin, leads to a stronger LLDPE film. 
Thus, as Yangrong teaches hexene leads to a stronger film, it would have been obvious to one with ordinary skill in the art to use LLDPE with hexene as the alpha-olefin as the polyethylene in the metallized polyethylene layer. 
Berniard does not teach the metal (aluminum) thickness is 10 to 50 microns.
Berniard does teach this wrap is used as a protective material. (Paragraph 0005-0007) Kerry teaches the thickness for aluminum layer for packaging to prevent gas and liquid from seeping through should be above 17 microns. (Page 163). This overlaps the claimed range of 10 to 50 microns. Thus, as Kerry teaches the claimed aluminum thickness range provides a gas and liquid barrier, it would have been obvious to use the claimed range in Bernarid to offer gas and liquid protection as part of the protective material.
Regarding Claim 8, Chemeurope teaches melting point of LDPE is 220 to 240 degrees F. This overlaps the claimed range of 225 to 230 degrees F. 

Claim 18 and 19 are rejected under 35 U.S.C. 103 for being unpatentable over Berniard, US Plastics, Chemeurope, Platzer, Yangrong, and Kerry and as applied in Claim 3 above in view of Rosenzweig et al. (US 2018/0134476).
Regarding Claims 18 and 19, Berniard does not teach one of the polyethylene layers are tinted white. Rosenzweig teaches bubble wrap where the layers the bubble wrap are tinted white (Abstract; Paragraph 0087). Rosenzweig teaches this allows for further decorative elements on the bubble wrap. (Paragraph 0074). Thus, it would have been obvious to one with ordinary skill in art to tint the polyethylene films of Berniard.

Claim 21 is rejected under 35 U.S.C. 103 for being unpatentable over Berniard, US Plastics and Chemeurope as applied in Claim 1, in view of Bergsmann et al. (US 2007/0166494)
Regarding Claim 21, Berniard does not teach the wrap has been treated to reduce the detectability of the metallization of the film. 
Bergsmann teaches applying a lacquer onto a metallized layer to protect the metallized layer (Paragraph 0023, 0026). Bergsmann also teaches it allows for printability of the metallized layer. (Paragraph 0028). Thus, as Bergsmann teaches applying a lacquer to the metallized layer provides protection and further decorative elements to the metallized layers, it would have been obvious to one with ordinary skill in the art to apply such lacquer onto the metallized layer of Berniard. This lacquer would mean the metal would not be directly read by the detectors during a recycling process and reduce the detectability of the metal of the wrap.  

Claim 23 is rejected under 35 U.S.C. 103 for being unpatentable over over Berniard, US Plastics and Chemeurope as applied in Claim 20, in view of ASTM (NPL, Resin Identification Codes).
Regarding Claim 23, Berniard does not teach the product has a visual cue that designates the type of recycling facility required. 
ASTM teaches plastic products have recycling codes on them to aid in telling the user where to recycle the object, as it makes to easier to identify what the product is made of and allows users to be more environmentally friendly, while also making the job of recycling facilities easier. (Page 1). Thus, it would have been obvious to one with ordinary skill in the art to mark the product of Berniard with a recycling cue to aid the user and recycling companies. 

Claim 24 is rejected under 35 U.S.C. 103 for being unpatentable over Berniard, US Plastics and Chemeurope as applied in Claim 1, in view of Dekuner et al. (US 2007/0098937) and Moore et al. (US 6,165,610)
Regarding Claim 24, Berniard does no teach the polyethylene of the metalized layer has the claimed gloss.
DeKunder teaches a polyethylene for use in films (Paragraph 0011) with a gloss at 60 degrees of greater than 40 measured using ASTM D2457 (Abstract; Paragraph 0006). This overlaps the claimed range of 45 to 60. DeKunder teaches this high level of gloss makes the film more attractive, while maintaining good physical properties. (Paragraph 0008). Moore teaches base high gloss films also improves the appearance of the metallized film.  (Column 2, Lines 50-55) Thus, it would have been obvious to use the polyethylene of DeKunker as the polyethylene film layer of Berniard, as DeKunder and Moore teach high gloss films help with attractiveness of the resulting product. 
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that Berniard does not teach the bubble side of the bubble film is attached to the metallized LDPE layer. This argument is found unpersuasive, as Berniard teaches you can make the laminate in reverse of what is shown in the Figures. “For example, the “bubble” portion of the cushioning layer is shown as facing the cohesive layer in FIG. 2. However, the “bubble” portion of the cushioning layer can face the outer layer instead.” (Paragraph 0030). Thus, Berniard teaches having the bubble side attached to the metallized LDPE layer. 
The remaining arguments regarding Berniard have been fully considered, but are moot as Berniard teaches the outer layer of Berniard can contact the bubble side layer of the bubble wrap of Berniard.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/Michael Zhang/Primary Examiner, Art Unit 1781